Citation Nr: 0509457	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.  The veteran also had a period of active duty 
for training from March 25, 1966, to March 27, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

In December 2003, the veteran provided testimony at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

When the case was last before the Board in May 2004, it was 
remanded for additional development.

FINDING OF FACT

The veteran's hearing loss disability is manifested by level 
II hearing loss in one ear and level I hearing loss in the 
other ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are not applicable to initial evaluation 
issues such as the issue currently before the Board.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through the statement of 
the case, a May 2002 letter from the RO, and a May 2004 
letter from the Appeals Management Center, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  The veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

Accordingly, the Board is satisfied that no further 
development of the record is required with respect to this 
claim.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

According to a September 2000 VA audiology examination 
report, the audiogram measurements were as follows:



1000
2000
3000
4000
Average
Right 
Ear

30
40
50
65
46
Left 
Ear

30
20
25
45
30

The Maryland CNC word list speech recognition scores were 92 
percent in the right ear and 88 percent in the left ear.

According to a September 2002 VA audiology examination 
report, the audiogram measurements were as follows:



1000
2000
3000
4000
Average
Right 
Ear

40
50
60
75
56
Left 
Ear

35
30
35
55
39

The Maryland CNC word list speech recognition scores were 88 
percent in the right ear and 92 percent in the left ear.

At the December 2003 video conference hearing, the veteran 
described his problems with hearing and the impact of his 
hearing impairment on his ability to communicate and work.  

According to an October 2004 VA audiology examination report, 
the audiogram measurements were as follows:



1000
2000
3000
4000
Average
Right 
Ear

35
45
55
70
51
Left 
Ear

35
30
30
55
37

The Maryland CNC word list speech recognition scores were 88 
percent in the right ear and 92 percent in the left ear.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2004).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the puretone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

In considering the veteran's claim of entitlement to a 
compensable rating for bilateral hearing loss disability, the 
Board notes the veteran's hearing impairment does not fall 
into either of the exceptional patterns of hearing 
impairment.  The findings on the September 2000 examination 
are indicative of level I hearing impairment in the right ear 
and level II hearing impairment in the left ear.  A 
noncompensable evaluation is warranted when those values are 
applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004).  A noncompensable evaluation is warranted when those 
values are applied to Table VII.  The findings on the 
September 2002 and October 2004 audiometric evaluations are 
indicative of level II hearing impairment in the right ear 
and level I hearing impairment in the left ear.  A 
noncompensable evaluation is warranted when those values are 
applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004).  Consequently, the disability is properly evaluated 
as noncompensably disabling under the schedular criteria 
throughout the initial evaluation period.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required hospitalization 
for his bilateral hearing loss disability and the 
manifestations of the disability are those specifically 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
evaluation warranted under the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


